STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 20, 2018
               Plaintiff-Appellee,

v                                                                    No. 337319
                                                                     Wayne Circuit Court
JASON KEITH-DAVID MANNERS,                                           LC No. 16-007440-01-FC

               Defendant-Appellant.


Before: O’CONNELL, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

         Defendant, Jason Manners, appeals as of right his jury trial convictions of two counts of
first-degree criminal sexual conduct, MCL 750.520b (force or coercion and personal injury, or
commission of another felony), unlawful imprisonment, MCL 750.349b, assault with intent to do
great bodily harm, MCL 750.84, and domestic violence, MCL 750.81(2). Manners was
sentenced as a fourth habitual offender, MCL 769.12, to 30 to 50 years’ imprisonment for each
first-degree criminal sexual conduct conviction, 20 to 30 years’ imprisonment each for his
unlawful imprisonment and assault with intent to do great bodily harm convictions, and 93 days
in jail (with credit for time served) for his domestic violence conviction. This case arises from
defendant’s sexual assault of his former girlfriend and his commission of related crimes.
Manners represented himself for most of his trial, and he continues to represent himself on
appeal. Manners raises several procedural claims on appeal. We reject each challenge, and we
affirm.

                           I. RIGHT OF SELF-REPRESENTATION

         Manners first argues that his constitutional right of self-representation was violated when
the trial court refused to allow Manners to present evidence of his prior convictions and to read
from or discuss MRE 401 during closing argument. Manners has waived review of this issue,
and his argument is devoid of merit. We review constitutional questions de novo, and we review
“a trial court’s decision on a defendant’s request to represent himself for an abuse of discretion.”
People v Daniels, 311 Mich. App. 257, 265; 874 NW2d 732 (2015).

        “Both federal and state law . . . guarantee a defendant the right of self-representation,
although this right is subject to the trial court’s discretion.” Id. at 268 (quotation marks and
citation omitted). “While a defendant’s right to self-representation encompasses certain specific
core rights, including the right to be heard, to control the organization and content of his own
                                                -1-
defense, to make motions, to argue points of law, to participate in voir dire, to question
witnesses, and to address the court and the jury at times, the right to self-representation is not
unfettered.” People v Arthur, 495 Mich. 861, 862; 836 NW2d 694 (2013). In this case, Manners
was afforded his right of self-representation. Throughout the trial, Manners cross-examined the
prosecution’s witnesses, made objections, argued his positions, decided to call himself as a
witness with questions he prepared in writing to be asked by his standby counsel, James Schlaff,
and presented his own closing argument. Although Schlaff was available to advise and assist
Manners at trial, Manners controlled the organization and content of his own defense.

         Manners nonetheless contends that he was denied his right of self-representation because
the trial court refused to permit him to present evidence of his prior convictions to show that he
had not committed any sexual assaults or related crimes and refused to permit him to discuss or
read from MRE 401 during his closing argument. The trial court’s rulings on these matters did
not implicate or affect defendant’s right of self-representation. Rather, the trial court made an
evidentiary determination regarding the admissibility of defendant’s prior convictions and did
not allow Manners to read from a rule of evidence during closing argument. The fact that the
trial court made such rulings contrary to defendant’s position does not mean that Manners was
denied the right to represent himself.

        Defendant’s argument is more properly addressed as a claim that he was denied his
constitutional right to present a defense. Although Manners does not directly frame the
argument in this manner, he does refer to his right to due process. The constitutional right to
present a defense is premised in part on the constitutional right to due process. People v King,
297 Mich. App. 465, 473; 824 NW2d 258 (2012). A defendant has a right to present evidence in
his own defense, but this right is not unlimited. Id. For example, a defendant “must still comply
with established rules of procedure and evidence designed to assure both fairness and reliability
in the ascertainment of guilt and innocence.” Id. at 474 (quotation marks and citations omitted).
A rule of evidence does not infringe on a defendant’s constitutional right to present a defense
unless the rule is arbitrary or disproportionate to its purpose. King, 297 Mich. App. at 474.

        Defendant’s right to present a defense was not violated by the trial court’s refusal to
permit Manners to introduce evidence of his prior convictions, which were for firearm
possession offenses. During the discussion of this issue outside the presence of the jury, the trial
court stated that Schlaff could question Manners about whether he had ever been arrested or
convicted of the types of crimes involved in this case but that Manners could not discuss his
prior convictions. Schlaff responded that he was willing to ask Manners if he had ever been
convicted of criminal sexual conduct, unlawful imprisonment, and assault with intent to do great
bodily harm. Manners agreed to that plan. Despite this agreement, Manners failed to testify that
he had never been convicted of criminal sexual conduct, unlawful imprisonment, and assault
with intent to do great bodily harm. Manners wrote out the questions that Schlaff asked Manners
on direct examination, and Manners orally told Schlaff off the record what questions to ask
Manners on redirect examination.1 Moreover, even though Manners failed to testify regarding


1
  Manners apparently wrote the direct examination questions before he agreed to have Schlaff
ask him about prior convictions, but Manners could have written additional questions for Schlaff


                                                -2-
the matter, Manners asserted during his closing argument that he had never been convicted of
criminal sexual conduct.

       Waiver is “the intentional relinquishment or abandonment of a known right.” People v
Carter, 462 Mich. 206, 215; 612 NW2d 144 (2000) (quotation marks and citations omitted).
Waiver extinguishes any error and precludes appellate review. Carter, 462 Mich. at 215. In this
case, Manners approved of the trial court’s proposal that he could inform the jury that he had no
prior convictions for the offenses charged by so testifying. Therefore, Manners waived any
challenge to the trial court’s decision and extinguished any error related to this matter.

        Even if this issue were not waived, defendant’s argument lacks merit. “[T]he right to
present a defense extends only to relevant and admissible evidence.” People v Solloway, 316
Mich. App. 174, 198; 891 NW2d 255 (2016) (quotation marks and citation omitted). The
admission and use of evidence of prior convictions and character evidence are governed by the
rules of evidence. See MRE 609 (barring the use of most crimes for impeachment of a witness);
MRE 404 (addressing the admissibility of character evidence). The trial court reasonably sought
to find a way to avoid the potential for prejudice that may have arisen from introducing evidence
about defendant’s prior convictions while still allowing Manners to testify in front of the jury
that he had no prior convictions for the offenses that were the basis for this trial. Although
Manners failed to avail himself of the opportunity to testify about his lack of prior convictions
for the types of offenses at issue in this case, he addressed the matter during his closing
argument. Overall, defendant’s right to present a defense was not violated.

        In connection with this purported error, Manners contends that he was prejudiced because
the jury asked if the reference to a parole hearing in one of defendant’s letters to the complainant
related to this case. Manners suggests that the jury may have wondered about his past criminal
history. Manners had the opportunity to testify about his lack of prior convictions for the
offenses for which he was on trial in this case, but he failed to do so. In addition, the trial court
provided a proper limiting instruction to the jury regarding the reference to a parole hearing
contained in one of defendant’s letters to the complainant. A jury is presumed to follow the trial
court’s instructions. People v Abraham, 256 Mich. App. 265, 279; 662 NW2d 836 (2003).
Accordingly, the jury’s question did not reflect unfair prejudice.

        Manners also asserts in a single sentence that the trial court’s refusal to admit evidence of
his prior convictions violated what Manners refers to as his First Amendment rights to “Freedom
of Choice” and “Freedom of Speech.” Manners did not cite case law to support this assertion or
to explain how the trial court’s ruling implicated his First Amendment rights. “An appellant may
not merely announce his position and leave it to this Court to discover and rationalize the basis
for his claims, nor may he give only cursory treatment with little or no citation of supporting
authority.” People v Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480 (1998). By
insufficiently briefing this argument, Manners has abandoned it. See People v Martin, 271 Mich
App 280, 315; 721 NW2d 815 (2006). Therefore, we do not address it.


to ask, could have asked for more time to write additional questions, or could have orally told
Schlaff what additional questions to ask.


                                                -3-
        Next, Manners was not denied his right to present a defense when he was precluded from
discussing or reading from MRE 401 in closing argument. The trial court offered to excuse the
jury so that Manners could argue to the trial court why he should be allowed to discuss or read
from MRE 401 in closing argument. Manners responded that he would carry on, he withdrew
his request, and he added that he could make his closing argument without using MRE 401.
Therefore, Manners abandoned his request to discuss or read from MRE 401. Defendant’s
waiver extinguished any error, precluding appellate review.

         Even if this aspect of the issue were not waived, defendant’s argument lacks merit. A
defendant must comply with procedural and evidentiary rules. King, 297 Mich. App. at 474. It is
the trial court’s duty to instruct the jury about the applicable law. People v Ullah, 216 Mich. App.
669, 677; 550 NW2d 568 (1996). Counsel may refer to the pertinent legal standards when
arguing a theory of the case, but counsel may not read the law to the jury. People v June, 34
Mich. App. 313, 316; 191 NW2d 52 (1971). Manners was not barred from arguing his theory of
the case or what evidence was relevant. He was barred from reading MRE 401 to the jury, as he
apparently tried to do during closing argument. Requiring Manners to comply with an
established rule of procedure did not violate his right to present a defense.

                         II. TIME LIMIT ON CLOSING ARGUMENT

         Manners argues that his constitutional right to present a defense was violated because the
trial court imposed a 20-minute time limit for closing argument. We disagree. This Court
reviews de novo whether a defendant was denied the constitutional right to present a defense.
People v Kurr, 253 Mich. App. 317, 327; 654 NW2d 651 (2002). That right is not unlimited; it is
still subject to procedural rules. Solloway, 316 Mich. App. at 198. A trial court may impose a
time limit on closing argument, and it must “give the parties adequate time for argument, having
due regard for the complexity of the action . . . .” MCR 2.507(F).

       This Court has previously upheld a trial court’s imposition of time limits on the closing
arguments of counsel. For example, this Court approved of a two-hour time limit on defense
counsel’s closing argument in a lengthy trial on charges that included two counts of first-degree
murder. People v Sowders, 164 Mich. App. 36, 40, 48-49; 417 NW2d 78 (1987). Similarly, this
Court declined to order a new trial when the trial court limited closing argument to one-and-a-
half hours in an “extremely complicated” conspiracy to commit first-degree murder case in
which “voluminous evidence” was produced at trial. People v Hence, 110 Mich. App. 154, 158-
159, 172; 312 NW2d 191 (1981).

        In the present case, before closing arguments began, the trial court instructed the parties
that they would be limited to 20 minutes each for closing argument. Despite this time limit, the
trial court gave Manners additional time when he reached the end of his allotted closing
argument time. Manners does not dispute the fact that he ultimately had approximately 40
minutes for his closing argument and that the prosecutor received a total of 35 minutes for her
principal and rebuttal closing arguments combined. Nonetheless, Manners contends that he
needed even more time because the prosecutor presented more witnesses than Manners and
because Manners had to address the purported inconsistencies in the complainant’s testimony.
The prosecution, however, bore the burden of proof and had to address the witness testimony in
its argument. Moreover, this case was not as complex as Manners suggests. The dispute

                                                -4-
essentially came down to whether the jury believed defendant’s testimony or the complainant’s
testimony and the corroborating evidence presented by the prosecution. The trial court was more
than patient in giving Manners additional time beyond the previously announced time limit.
Manners was afforded ample time to present his arguments and to address the evidence
presented. In sum, the trial court’s imposition of a time limit on closing argument conformed
with an established rule of procedure, MCR 2.507(F), and did not violate defendant’s
constitutional right to present a defense.

                       III. IMPEACHMENT OF THE COMPLAINANT

        Manners argues that his Sixth Amendment right of confrontation was violated by the trial
court’s ruling regarding his effort to impeach the complainant with her preliminary examination
testimony. We disagree. We review de novo the constitutional question whether a defendant’s
Sixth Amendment right of confrontation has been violated. People v Fackelman, 489 Mich. 515,
524; 802 NW2d 552 (2011).

        “The Confrontation Clause of the United States Constitution provides that ‘[i]n all
criminal prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses
against him. . . .’ ” Fackelman, 489 Mich. at 524-525, quoting US Const, Am VI. This right
includes the right to cross-examine the prosecution’s witnesses, but this right is not unlimited.
People v Ho, 231 Mich. App. 178, 189; 585 NW2d 357 (1998). The Confrontation Clause does
not permit a defendant to engage in “cross-examination that is effective in whatever way, and to
whatever extent, the defense might wish. Rather, the Confrontation Clause protects the
defendant’s right for a reasonable opportunity to test the truthfulness of a witness’s testimony.”
Id. at 189-190 (quotation marks and citations omitted). Cross-examination must not be limited in
a way that prevents a defendant from presenting facts from which the jury might infer a witness’s
bias, prejudice, or lack of credibility. People v Cunningham, 215 Mich. App. 652, 657; 546
NW2d 715 (1996). At the same time, a trial court has authority to exercise reasonable control of
the proceedings to prevent the needless consumption of time. MRE 611(a) provides:

               The court shall exercise reasonable control over the mode and order of
       interrogating witnesses and presenting evidence so as to (1) make the
       interrogation and presentation effective for the ascertainment of the truth, (2)
       avoid needless consumption of time, and (3) protect witnesses from harassment or
       undue embarrassment.

        In this case, Manners was not denied his constitutional right of confrontation. The trial
court permitted Manners to cross-examine the complainant at length about her preliminary
examination testimony. Defendant’s numerous attempts to impeach the complainant with her
preliminary examination testimony were sometimes awkward or clumsy, and the trial court
interceded at various points to offer suggestions on how to ask the questions appropriately or to
urge Manners to consult standby counsel Schlaff. After defendant’s repeated questioning of the
complainant on a single subject, the trial court directed Manners to move on. defendant’s
questioning had become repetitive, and the trial court reasonably sought to avoid needless
consumption of time on further cross-examination on this point.



                                               -5-
        Moreover, the questioning at issue concerned a very minor aspect of the underlying facts,
i.e., whether Manners was inside or outside the complainant’s car at certain times when the
complainant first arrived at defendant’s house. This point was not critical to the prosecution’s
case, given the complainant’s testimony and corroborating evidence showing how Manners
raped and beat the complainant and held her captive over the next several hours. Further,
contrary to defendant’s suggestion that the complainant’s testimony was inconsistent, it appears
that defendant’s questions conflated different points in time, as the complainant attempted to
explain in her answers to his questions. Overall, the trial court exercised extreme patience with
defendant’s cross-examination, and the trial court’s careful handling of this matter did not
deprive Manners of his constitutional right of confrontation.

                                  IV. INCOMPLETE LETTER

        Manners argues that the trial court erred by admitting the existing portion of a letter that
Manners wrote to the complainant even though the first page of the letter had been destroyed.
We disagree. This Court reviews a trial court’s decision to admit evidence for an abuse of
discretion. People v Gursky, 486 Mich. 596, 606; 786 NW2d 579 (2010). “A trial court abuses
its discretion when its decision falls outside the range of reasonable and principled outcomes.”
People v Duncan, 494 Mich. 713, 722-723; 835 NW2d 399 (2013). We review de novo
preliminary questions of law, such as the interpretation of a rule of evidence. Id. at 723. “The
rules of evidence are interpreted according to the principles of statutory interpretation.
Accordingly, if the plain language of a rule of evidence is unambiguous, we must enforce the
meaning expressed, without further judicial construction or interpretation.” People v Snyder
(After Remand), 301 Mich. App. 99, 104-105; 835 NW2d 608 (2013) (quotation marks and
citations omitted).

       MRE 106 provides:

               When a writing or recorded statement or part thereof is introduced by a
       party, an adverse party may require the introduction at that time of any other part
       or any other writing or recorded statement which ought in fairness to be
       considered contemporaneously with it.

This rule is “designed to prevent unfairness which may result if a statement is taken out of
context.” Moody v Pulte Homes, Inc, 125 Mich. App. 739, 747; 337 NW2d 283 (1983), rev’d in
part on other grounds 423 Mich. 150; 278 NW2d 319 (1985). “The premise of the rule is that a
thought or act cannot be accurately understood without considering the entire context and
content in which the thought was expressed.” People v McReavy, 436 Mich. 197, 214-215; 462
NW2d 1 (1990). The plain language of MRE 106 does not, however, require completeness in
every circumstance. Rather, the rule gives the trial court discretion in deciding whether to admit
a complete document. Fackelman, 489 Mich. at 545 n 22.

        In this case, the first page of the letter that Manners wrote to the complainant no longer
existed. The complainant testified, without contradiction, that she tore up the first page of the
letter and no longer had it and that she turned over to the prosecutor the remaining part of the
letter without the first page. In these circumstances, it was impossible for the trial court to
require the admission of the entire document because the first page of the document no longer

                                                -6-
existed. Defendant’s argument on appeal is premised on a misunderstanding of MRE 106.
Manners suggests that MRE 106 required the exclusion of the entire letter because the first
page—which no longer existed—was not admitted. There is no language in MRE 106 requiring
such a result in this circumstance.

         Further, the trial court offered a reasonable solution by noting that Manners was free to
cross-examine the complainant regarding whether she recalled the content of the first page of the
letter. The trial court also noted that, if Manners chose to testify, he was free to explain what the
first page of the letter stated. As the author of the letter, Manners was in a position to cross-
examine the complainant or, if he so chose, to testify on direct examination about the content of
the first page. For whatever reason, Manners did not pursue either of these options. Manners did
not ask the complainant on cross-examination about whether she recalled the content of the first
page of the letter. In addition, although he chose to testify in his own defense and wrote out the
questions for his standby counsel to ask, Manners did not provide any explanation of the content
of the first page of the letter. Overall, the trial court’s ruling was not an abuse of discretion.

         In his appellate reply brief, Manners suggests that the incomplete letter should have been
excluded under MRE 403 as unfairly prejudicial, misleading, or confusing. Manners did not
raise this argument in his principal appellate brief (aside from simply noting that Manners had
cited MRE 403 in the trial court with respect to this issue). “Reply briefs must be confined to
rebuttal, and a party may not raise new or additional arguments in its reply brief.” Kinder
Morgan Mich, LLC v City of Jackson, 277 Mich. App. 159, 174; 744 NW2d 184 (2007).
Accordingly, defendant’s argument concerning MRE 403 is not properly before this Court.
Further, aside from quoting MRE 403 and making conclusory assertions, defendant’s reply brief
fails to cite pertinent authority concerning MRE 403 or to explain why the trial court’s failure to
exclude the letter under MRE 403 was an abuse of discretion. “An appellant may not merely
announce his position and leave it to this Court to discover and rationalize the basis for his
claims, nor may he give only cursory treatment with little or no citation of supporting authority.”
Kelly, 231 Mich. App. at 640-641. Manners has abandoned this argument by inadequately
briefing it. See Martin, 271 Mich. App. at 315. Therefore, we decline to address it.

                                     V. FALSE TESTIMONY

        Manners argues that his convictions must be reversed because they were obtained
through the prosecutor’s knowing use of perjured testimony. We disagree. “In order to preserve
a claim of prosecutorial misconduct for appellate review, a defendant must have timely and
specifically objected below, unless objection could not have cured the error.” People v Brown,
294 Mich. App. 377, 382; 811 NW2d 531 (2011). Manners did not make an objection below on
the ground that the prosecutor committed misconduct by presenting false or perjured testimony.
Therefore, the issue is unpreserved.

        We review issues of prosecutorial misconduct de novo “to determine whether the
defendant was denied a fair and impartial trial.” People v Bennett, 290 Mich. App. 465, 475; 802
NW2d 627 (2010) (quotation marks and citations omitted). “Unpreserved issues are reviewed
for plain error affecting substantial rights.” Id. “To avoid forfeiture, the defendant bears the
burden to show that (1) an error occurred, (2) the error was plain, i.e., clear or obvious, and (3)
the plain error prejudiced substantial rights, i.e., the error affected the outcome of the lower court

                                                 -7-
proceedings.” People v Bass, 317 Mich. App. 241, 272; 893 NW2d 140 (2016) (quotation marks
and citation omitted). “Reversal is warranted only when plain error resulted in the conviction of
an actually innocent defendant or seriously affected the fairness, integrity, or public reputation of
judicial proceedings.” Bennett, 290 Mich. App. at 475-476 (quotation marks and citation
omitted).

               It is well settled that a conviction obtained through the knowing use of
       perjured testimony offends a defendant’s due process protections guaranteed
       under the Fourteenth Amendment. If a conviction is obtained through the
       knowing use of perjured testimony, it must be set aside if there is any reasonable
       likelihood that the false testimony could have affected the judgment of the jury.
       Stated differently, a conviction will be reversed and a new trial will be ordered,
       but only if the tainted evidence is material to the defendant’s guilt or punishment.
       Thus, it is the misconduct’s effect on the trial, not the blameworthiness of the
       prosecutor, which is the crucial inquiry for due process purposes. The entire
       focus of our analysis must be on the fairness of the trial, not on the prosecutor’s or
       the court’s culpability. [Bass, 317 Mich. App. at 272-273 (quotation marks and
       citation omitted).]

A prosecutor is not obligated to disbelieve his or her own witness in the face of contradictory
testimony or statements. See People v Smith, 498 Mich. 466, 476; 870 NW2d 299 (2015) (noting
that “not every contradiction is material and the prosecutor need not correct every instance of
mistaken or inaccurate testimony”) (quotation marks and citation omitted).

        In this case, Manners contends that the complainant’s trial testimony was false because
there were some discrepancies between her trial testimony and her preliminary examination
testimony, as well as between her testimony at the first and second preliminary examinations.
The prosecutor asserted that some of the purported discrepancies were not discrepancies at all,
but the prosecutor acknowledges that there are some differences between the complainant’s
preliminary examination testimony and her trial testimony. “Although an inconsistent prior
statement may be a mechanism to impeach a witness’s credibility at trial, it is not definitive
evidence that the trial testimony is false.” Bass, 317 Mich. App. at 275. Manners has pointed to
some apparent discrepancies between the complainant’s trial testimony and preliminary
examination testimony, but he has failed to establish definitively that the complainant’s trial
testimony was false, let alone that the prosecutor knowingly presented perjured testimony.
Indeed, Manners fails to account for the possibility that the complainant’s inconsistent testimony
or statements were the product of honest mistakes or memory impairments. The forensic nurse
who examined the complainant and testified as an expert in sexual assault forensic examinations
explained that a traumatic experience such as an assault may cause a person’s memory to
function differently than normal. The criminal episode in this case lasted several hours during
which the complainant was raped, beaten, and held captive. The existence of some discrepancies
between the complainant’s preliminary examination and trial testimony concerning relatively
minor details of what occurred over the course of several hours during this episode does not
establish that the complainant’s trial testimony was false. Because Manners has not shown that
the complainant’s trial testimony was actually false, he has not shown that the prosecutor’s
introduction of that evidence was plain error affecting his substantial rights.


                                                -8-
        Moreover, it is apparent from the record that Manners received a fair trial. Manners was
afforded ample opportunity to cross-examine the complainant regarding any discrepancies in her
testimony or statements. The jury nonetheless credited the complainant’s testimony, which was
corroborated in numerous respects by other evidence at trial. That corroborating evidence
included the testimony of a police officer who observed the complainant’s physical and mental
condition following the ordeal and who saw a “tremendous amount of blood” on the side of the
house under a broken window where the complainant had been injured, the testimony of a
neighbor who heard screaming and glass shattering, the testimony of a forensic nurse who
examined the complainant and observed her physical injuries, the testimony of a DNA expert
stating that defendant’s DNA was found on an anal and perianal swab taken from the
complainant’s body, surveillance video showing Manners and the complainant at a gas station
where Manners took the complainant while he was holding her captive, and testimony that
Manners fled from the police and was found hiding in a garage two blocks from his house. The
complainant acknowledged having conflicted feelings about Manners even after he committed
the instant crimes, sometimes feeling like she both loved and hated him. In sum, the minor
discrepancies in the complainant’s testimony do not demonstrate that the complainant’s trial
testimony was false or that the prosecutor knowingly used perjured testimony. Overall, Manners
received a fair trial.

                     VI. THE COMPLAINANT’S MEDICAL RECORDS

        Manners contends that the trial court abused its discretion by denying his request for an
in camera review by the trial court of any records pertaining to the complainant’s purported
psychiatric history. We disagree. “A trial court’s decision to conduct or deny an in camera
review of records in a criminal prosecution is reviewed for an abuse of discretion.” People v
Davis-Christian, 316 Mich. App. 204, 207; 891 NW2d 250 (2016). “The trial court abuses its
discretion when its decision falls outside the range of principled outcomes or when it erroneously
interprets or applies the law.” Id. (quotation marks and citation omitted).

       This Court has explained:

               Discovery should be granted where the information sought is necessary to
       a fair trial and a proper preparation of a defense. Nevertheless, defendants
       generally have no right to discover privileged records absent certain special
       procedures, such as an in camera review of the privileged information conducted
       by the trial court. In a criminal sexual conduct prosecution, an in camera review
       promotes the state’s interests in protecting the privacy rights of the alleged rape
       victim while at the same time safeguards the defendant’s right to a fair trial.
       [Davis-Christian, 316 Mich. App. at 207-208 (quotation marks and citations
       omitted).]

        In People v Stanaway, 446 Mich. 643, 649; 521 NW2d 557 (1994), our Supreme Court
undertook “the difficult task of reconciling the state’s compelling interest in protecting the
confidentiality of counseling and juvenile diversion records with the defendant’s federal and
state constitutional rights to obtain evidence necessary to his defense in a criminal trial.” The
Stanaway Court held that


                                               -9-
       where a defendant can establish a reasonable probability that the privileged
       records are likely to contain material information necessary to his defense, an in
       camera review of those records must be conducted to ascertain whether they
       contain evidence that is reasonably necessary, and therefore essential, to the
       defense. Only when the trial court finds such evidence, should it be provided to
       the defendant. [Id. at 649-650.]

Disclosure is not warranted, however, when the defendant is merely on a fishing expedition.
Stanaway, 446 Mich. at 680. “A defendant ‘is fishing’ for information when he or she relies on
generalized assertions and fails to state any ‘specific articulable fact’ that indicates the privileged
records are needed to prepare a defense.” Davis-Christian, 316 Mich. App. at 208, quoting
Stanaway, 446 Mich. at 681. For example, the Stanaway Court rejected the defendant’s assertion
that he needed the complainant’s medical records to search for any prior inconsistent statements
as inadequate justification to obtain those records. Stanaway, 446 Mich. at 681-682.

        In this case, the trial court properly denied defendant’s request for an in camera review of
any records pertaining to the complainant’s purported psychiatric history. The record reflects
that Manners is merely on a “fishing expedition.” Manners simply made generalized assertions.
Manners provided no specific articulable facts to justify a good-faith belief that there is a
reasonable probability that any privileged records are likely to contain material information
necessary to the defense. Manners stated only that the complainant told him she has a
psychiatric condition and that Manners has seen the complainant take medication for a
psychiatric condition. Manners fails to explain why any psychiatric records are likely to contain
material information necessary to his defense other than to assert that such records may support a
challenge to the complainant’s credibility. Defendant’s allegations reflect only a generalized
hope that any psychiatric records might provide a basis to challenge the complainant’s
credibility. Such a possibility exists in any criminal sexual conduct case in which the
complainant has undergone counseling or psychiatric treatment and does not by itself provide a
sufficiently specific articulation to justify an in camera inspection. Therefore, the trial court’s
denial of defendant’s request did not constitute an abuse of discretion.

                       VII. INEFFECTIVE ASSISTANCE OF COUNSEL

       Manners argues that he was denied the effective assistance of counsel. In particular,
although Manners represented himself throughout most of the trial, he contends that he was
denied the effective assistance of counsel because Schlaff, who represented Manners before trial
and up to the voir dire stage, failed to interview or present defendant’s former girlfriends as
character witnesses or to file a witness list that included those witnesses. We disagree. To
preserve a claim of ineffective assistance of counsel, a defendant must move for a new trial or an
evidentiary hearing in the trial court. People v Payne, 285 Mich. App. 181, 188; 774 NW2d 714
(2009). Manners did not preserve the issue because he did not file either such motion.

        “Whether a person has been denied effective assistance of counsel is a mixed question of
fact and constitutional law.” People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). “A
trial court’s findings of fact, if any, are reviewed for clear error, and this Court reviews the
ultimate constitutional issue arising from an ineffective assistance of counsel claim de novo.”


                                                 -10-
People v Petri, 279 Mich. App. 407, 410; 760 NW2d 882 (2008). This issue is unpreserved, so
“our review is limited to mistakes apparent on the record.” Payne, 285 Mich. App. at 188.

        To show ineffective assistance of counsel, a defendant “must show that his attorney’s
representation fell below an objective standard of reasonableness and that this was so prejudicial
to him that he was denied a fair trial.” People v Toma, 462 Mich. 281, 302; 613 NW2d 694
(2000). To show prejudice, “a defendant must demonstrate a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different . . . .” Id.
(quotation marks and citation omitted). “Effective assistance of counsel is presumed, and a
defendant bears a heavy burden of proving otherwise.” People v Putman, 309 Mich. App. 240,
248; 870 NW2d 593 (2015).

                Decisions regarding whether to call or question a witness are presumed to
       be matters of trial strategy. Trial counsel’s failure to call a witness is only
       considered ineffective assistance if it deprived the defendant of a substantial
       defense. A substantial defense is one that could have affected the outcome of the
       trial. [Id. (citations omitted).]

         Manners contends that Schlaff’s failure to interview or call his former girlfriends as
character witnesses or to file a witness list that included the former girlfriends deprived Manners
of the effective assistance of counsel. Setting aside the fact that Manners represented himself
during the presentation of testimony at trial and that Manners could have sought to call the
former girlfriends himself once he assumed control of the defense,2 Manners has failed to
overcome the presumption that Schlaff’s declination to file a witness list that included those
witnesses was a sound trial strategy. During a pretrial hearing, Schlaff explained that the
purported character witnesses would not have added anything of substance to the defense and
that the prosecution’s cross-examination of those witnesses could have been harmful to Manners.
Manners has offered no reason to question Schlaff’s strategic assessment in this regard.
Moreover, Manners has not provided an affidavit from any of the purported character witnesses,
and there is no evidence in the record that any of his purported character witnesses would have
testified in favor of his defense as he asserted they would. Therefore, Manners has not shown
that he was deprived of a substantial defense, and his ineffective assistance claim fails.

       Manners briefly alludes to other possible grounds for asserting an ineffective assistance
of counsel claim but then states that he will limit his argument to Schlaff’s failure to present his
character witnesses because of the page limitation on his appellate brief. Therefore, by his own
admission, Manners has abandoned any additional ineffective assistance of counsel claims. Even


2
  Manners asserts that he was unable to call the former girlfriends himself because he lacked
funds to make phone calls from jail during trial, but there is no support in the record for this
assertion. Manners fails to explain why he could not have asked a family member or Schlaff,
who served as standby counsel after Manners assumed control of the defense, to contact the
purported character witnesses and to ask them to appear at trial to testify. Manners did not ask
the trial court for permission to file a late witness list that included these witnesses or for
permission to call the witnesses despite the fact that they were not disclosed in a witness list.


                                               -11-
if Manners had not stated that he was abandoning such additional claims, he has failed to provide
sufficient elaboration of such claims. “An appellant may not merely announce his position and
leave it to this Court to discover and rationalize the basis for his claims, nor may he give only
cursory treatment with little or no citation of supporting authority.” Kelly, 231 Mich. App. at 640-
641. These additional claims are abandoned. See Martin, 271 Mich. App. at 315. Therefore, we
decline to address them.

                          VIII. JUDICIAL BIAS OR MISCONDUCT

        Manners argues that he was deprived of a fair trial because of judicial misconduct. We
disagree. In order to preserve a claim of judicial misconduct, a defendant must object on that
basis in the trial court. People v Sardy, 216 Mich. App. 111, 117-118; 549 NW2d 23 (1996). To
the extent that Manners is challenging the trial judge’s denial of his recusal motion and asserting
certain allegations of pretrial judicial misconduct, the issue is preserved. However, defendant’s
argument is primarily directed toward the trial judge’s comments, instructions, or rulings during
trial. Manners did not timely object on the basis of judicial misconduct to those comments,
instructions, or rulings. Therefore, the issue is not unpreserved in those respects.

        “The question whether judicial misconduct denied defendant a fair trial is a question of
constitutional law that this Court reviews de novo.” People v Stevens, 498 Mich. 162, 168; 869
NW2d 233 (2015). Unpreserved issues are reviewed for plain error affecting substantial rights.
People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). To obtain relief under this
standard, a defendant must show that (1) an error occurred, (2) the error was clear or obvious,
and (3) the error was prejudicial in that it affected the outcome of the lower court proceedings.
Id. at 763. Reversal is warranted only when the plain error resulted in the conviction of an
innocent defendant or seriously affected the fairness, integrity, or public reputation of the
proceedings. Id.

       Bias or prejudice “for or against a party or attorney” is a ground for disqualification of a
judge. MCR 2.003(C)(1)(a). “A defendant claiming judicial bias must overcome a heavy
presumption of judicial impartiality.” People v Johnson, 315 Mich. App. 163, 196; 889 NW2d
513 (2016) (quotation marks and citation omitted).

               A trial judge’s conduct deprives a party of a fair trial if the conduct pierces
       the veil of judicial impartiality. A judge’s conduct pierces this veil and violates
       the constitutional guarantee of a fair trial when, considering the totality of the
       circumstances, it is reasonably likely that the judge’s conduct improperly
       influenced the jury by creating the appearance of advocacy or partiality against a
       party. In evaluating the totality of the circumstances, the reviewing court should
       inquire into a variety of factors including, but not limited to, the nature of the trial
       judge’s conduct, the tone and demeanor of the judge, the scope of the judicial
       conduct in the context of the length and complexity of the trial and issues therein,
       the extent to which the judge’s conduct was directed at one side more than the
       other, and the presence of any curative instructions, either at the time of an
       inappropriate occurrence or at the end of trial. When the issue is preserved and a
       reviewing court determines that the trial judge’s conduct pierced the veil of
       judicial impartiality, the court may not apply harmless-error review. Rather, the

                                                -12-
       judgment must be reversed and the case remanded for a new trial. [Stevens, 498
Mich. at 164.]

         Initially, Manners presents many of his assertions of judicial bias or misconduct in a
cursory manner. “An appellant may not merely announce his position and leave it to this Court
to discover and rationalize the basis for his claims, nor may he give only cursory treatment with
little or no citation of supporting authority.” Kelly, 231 Mich. App. at 640-641. To the extent that
Manners has insufficiently briefed these assertions, he has abandoned them. See Martin, 271
Mich. App. at 315. Nonetheless, we address defendant’s contentions of judicial misconduct.

        Manners suggests that the trial judge exhibited bias by providing incorrect reasons for
denying his motion for recusal and motion for an adjournment. Manners disputes the trial
judge’s conclusion that his recusal motion was untimely and the trial judge’s suggestion that an
adjournment had already been granted. “Judicial rulings, as well as a judge’s opinions formed
during the trial process, are not themselves valid grounds for alleging bias unless there is a deep-
seated favoritism or antagonism such that the exercise of fair judgment is impossible.” People v
Jackson, 292 Mich. App. 583, 598; 808 NW2d 541 (2011) (quotation marks and citation omitted).
Even if the trial judge was incorrect in suggesting that the recusal motion was untimely3 or in
implying that an adjournment had already been granted,4 this alone does not establish bias
because there is no evidence of a deep-seated favoritism or antagonism that would make the
exercise of fair judgment impossible. Defendant’s speculation that the trial judge deliberately
made up false reasons to deny these motions so that the trial judge could keep the case and exact
some sort of retaliation against Manners for having complained about the trial judge lacks any
support in the record.

        Next, Manners suggests that the trial judge exhibited bias or engaged in misconduct by
ruling against Manners on various issues discussed earlier in this opinion. However, the trial
judge’s rulings on those issues do not alone constitute valid grounds for asserting bias because
there is no evidence of a deep-seated favoritism or antagonism that would make the exercise of
fair judgment impossible. Moreover, as discussed earlier in this opinion, Manners has not
established that the trial judge erred in ruling on any of those issues. Therefore, defendant’s
contention of judicial bias or misconduct in the trial judge’s rulings on those issues lacks merit.



3
  The primary reason for the denial of the recusal motion was that the trial judge had no personal
bias or prejudice and that there were no grounds for recusal. Therefore, any error in the trial
judge’s reasoning regarding the timeliness of the recusal motion had no effect on the ultimate
disposition of that motion.
4
  Manners suggests that the trial judge’s reasoning regarding the motion for an adjournment was
erroneous because the trial judge stated that he could not adjourn the trial “again,” even though
no previous adjournment had been granted. The trial judge’s mere use of the word “again,”
assuming it was a misstatement or was erroneous, does not evidence disqualifying bias, and
Manners fails to explain how he was entitled to an adjournment such that the trial judge’s
purported error would have affected the ultimate disposition of the adjournment motion.


                                               -13-
        Manners accuses the trial judge of depriving him of water during his closing argument.
At one point during his closing argument, Manners said he was thirsty and asked for water. The
trial judge replied, “I don’t think we have any cups[,]” and Manners said he would carry on.
Manners provides no basis to conclude that the trial judge pierced the veil of judicial impartiality
merely by stating that he did not think there were any cups in the courtroom. Manners could
have requested a short recess if he thought it was necessary, but he instead carried on with his
closing argument.

        Manners makes a cursory assertion that he was unable to prepare adequately for trial and
that he received some discovery items in the middle of trial because he allegedly had not been
provided a discovery packet when he requested it at a pretrial hearing. However, at the pretrial
hearing referred to by Manners, Manners asked about his discovery package, and the trial judge
responded, “You’ve gotten your discovery package. We went over this before last time. The
only thing that you didn’t have that – was the medical records which hadn’t been filed yet.” To
the extent that Manners received discovery items in the middle of trial, this is attributable to the
fact that Manners decided on the second day of trial to represent himself. There is no indication
in the record that the trial judge pierced the veil of judicial impartiality with respect to these
discovery matters.

         Manners next suggests in a cursory fashion that the trial judge exposed his partiality by
expressing support for the prosecutor being granted a mistrial after Manners was removed from
the courtroom following his emotional outburst during final jury instructions. Manners
interrupted the trial judge’s final instructions and asked for an opportunity to speak. When the
trial judge explained that the closing arguments were over, Manners stated, “You gave me 20
minutes, your Honor. This is my life. This is the rest of my life, your Honor.” The trial judge
excused the jury and had Manners removed from the courtroom because he kept speaking. The
prosecutor asked to consult the appellate division of her office because Manners had used the
word “life” multiple times, and the trial judge stated that she could do so. The trial judge noted
that if Manners caused a mistrial, the case could be retried. Schlaff stated that Manners was not
entitled to a mistrial, and the trial judge agreed. Ultimately, neither party moved for a mistrial
related to this matter. The trial judge’s mere discussion of this matter outside the presence of the
jury was not judicial misconduct.

        Manners argues that the trial judge purposely made various comments that were meant to
prejudice the jury against Manners. This contention lacks merit. For example, Manners
complains that, during final instructions, the trial judge told the jury that evidence of defendant’s
flight “does prove guilt.” Manners asserts that the trial judge took away the jury’s right to
determine whether his flight constituted evidence of guilt. Defendant’s assertion that the judge
deliberately sought to prejudice the jury by providing such an instruction lacks support in the
record. Manners fails to account for the possibility that the trial judge inadvertently omitted the
word “not” or that the transcription was the stenographer’s error. Moreover, the trial judge’s
instruction as a whole made clear that a person may run or hide for innocent reasons and that it
was for the jury to decide whether defendant’s flight exhibited consciousness of guilt. The
instruction as a whole stated:

              There has been some evidence that the defendant tried to run away and/or
       hid – or tried to hide and/or hid after the alleged crime. This evidence does [sic]

                                                -14-
       prove guilt. A person may run or hide for innocent reasons, such as panic,
       mistake or fear.

              However, a person may also run or hide because of consciousness of guilt.
       You must decide first whether the evidence is true, and then if true, whether it
       shows that the defendant had a guilty state of mind.

Notably, after the trial judge provided the final instructions to the jury, Manners stated that he
was “satisfied with the instructions.” By expressing satisfaction with the instructions, Manners
waived any error concerning the instructions, thereby extinguishing any error. See People v
Kowalski, 489 Mich. 488, 503; 803 NW2d 200 (2011). In any event, because there is no
evidence that the omission of the word “not” was deliberate or that it exhibited bias or prejudice,
and because the instruction as a whole was adequate, Manners has failed to show that the trial
judge pierced the veil of judicial impartiality.

        Manners next contends that during his closing argument, the trial judge made a comment
which suggested that Manners should be found guilty after the closing arguments and final
instructions were concluded. During his closing argument, Manners asked for more time, and
the trial judge said that Manners could have five more minutes. Manners asked for more time,
and the trial judge answered that he had already allowed Manners to argue for over half an hour
despite the initial time limit of 20 minutes. The following exchange then occurred:

              MANNERS: Right. But as of right now I’m guilty in the jury’s eyes and I
       need to prove –

              THE COURT: I don’t know whether you’re guilty in the jury’s eyes.
       Under the law –

               MANNERS: And I can – I need to prove to them. I can prove –

               THE COURT: Mr. Manners.

               MANNERS: Yes, sir. Yes, sir.

               THE COURT: Stop.

               MANNERS: Yes, sir. I’ll be – I’ll move along. I’m speeding along.

              THE COURT: At this point in time, under the presumption of innocence,
       you’re still not guilty –

               MANNERS: Okay.

               THE COURT: –until all of the arguments are done and I’ve given the final
       closing instructions.

As the above excerpt shows, Manners, not the trial judge, erroneously suggested that he was
presumed guilty and was required to prove otherwise. The trial judge commendably corrected

                                               -15-
defendant’s erroneous statements and emphasized that Manners was presumed innocent.
Manners suggests on appeal that the trial judge’s comments could be construed as indicating that
Manners should be found guilty after closing arguments and final instructions were over, but
when read in context, it is clear that the trial judge was correcting defendant’s own misstatements
inverting the burden of proof. The trial judge did not exhibit bias or partiality or otherwise
engage in judicial misconduct in addressing this matter. Additionally, the trial judge properly
instructed the jury on the presumption of innocence again during the trial judge’s final
instructions.

       Next, Manners asserts that the trial judge was “subtly sarcastic” when reading the charges
to the potential jurors during jury selection. In particular, Manners challenges the following
comments by the trial judge:

              Now, this is a criminal case. It involves five separate counts which I will
       explain more fully later but the basic charges are as follows:

              Count One – well, it alleges that on April 24th of 2016 at 15810 Biltmore
       in Detroit, Michigan.

               Count One, that the Defendant did commit criminal sexual conduct in the
       first degree. In Count Two, that on that date the Defendant did commit criminal
       sexual conduct in the first degree. In Count Three, that the Defendant did commit
       unlawful imprisonment of [the complainant]. Count Four, that he did the assault
       with intent to do great bodily harm less than murder [the complainant]. And in
       Count Five did commit domestic violence.

Manners asserts that the trial judge “shifted into his subtly sarcastic tone” when stating, “well it
alleges[,]” and that the trial judge enunciated the word “did” in order to deliver the message to
the potential jurors that Manners committed the crimes. 5 There is no support in the record for
defendant’s assertion that the trial judge’s tone was “subtly sarcastic” or otherwise improper.
Although this Court did not have the opportunity to observe the trial judge, “in certain
circumstances, the very nature of the words used by the judge can exhibit hostility, bias, or
incredulity.” Stevens, 498 Mich. at 176. In addition, an objection “may specifically note the
inappropriateness of the judge’s demeanor in the courtroom, further aiding the appellate court in
understanding the tenor of judicial involvement.” Id. In this case, the nature of the words used
by the trial judge did not exhibit bias, hostility, or incredulity. Further, Manners made no
objection taking note of any inappropriate tone or demeanor on the part of the trial judge.
Therefore, Manners has identified no reason to conclude that the trial judge pierced the veil of
judicial impartiality when reading the charges.



5
 In the affidavit appended to his appellate brief, Manners avers that “during trial, each one of the
‘Dids’ rendered by the Court . . . were emphatically enunciated by the judge.” Manners did not
present this affidavit “in the lower court, however, and may not now expand the record on
appeal.” See People v Nix, 301 Mich. App. 195, 203; 836 NW2d 224 (2013).


                                               -16-
        Next, Manners challenges the following comment made by the trial judge during jury
selection: “The Defendant has pled not guilty to each of these charges. You must understand
that the information itself is not evidence and you should not think that it is evidence of his guilt
or that he must be guilty because he has been charged.” Manners contends that by using the
phrase “his guilt[,]” the trial judge was making a “sly comment” intended to suggest that
Manners was guilty. Defendant’s contention lacks merit. The trial judge stated nothing
improper but instead instructed the potential jurors that the mere fact that charges were filed
against Manners was not evidence of guilt.

        In sum, none of defendant’s contentions of judicial bias or misconduct have merit. Even
if any of defendant’s contentions could be construed as somehow establishing judicial
misconduct, any such misconduct was sufficiently minor or brief and any possible prejudice was
alleviated by the following instruction given by the trial judge at the close of trial:

               Now, any comments, rulings, questions or instructions that I have given
       are also not evidence. It’s my duty to see that the trial is conducted according to
       the law and to tell you the law that applies to this case. However, when I make a
       comment or give an instruction, I am not trying to influence your vote or express
       any personal opinion about the case.

              In fact, if you do believe that I have an opinion about how you should
       decide this case, you must ignore it. You are the only judges of the fact [sic] and
       you should decide this case based only on the evidence.

“Because it is well established that jurors are presumed to follow their instructions, a curative
instruction will often ensure a fair trial despite minor or brief inappropriate conduct.” Stevens,
498 Mich. at 177 (quotation marks, citation, and alteration omitted). Therefore, this instruction
ensured Manners a fair trial.

                                  IX. CUMULATIVE ERROR

         Finally, Manners contends that he was denied a fair trial as a result of the cumulative
effect of the purported errors previously discussed. We disagree. This Court reviews a claim of
cumulative error to determine whether the combination of alleged errors denied the defendant a
fair trial. People v Dobek, 274 Mich. App. 58, 106; 732 NW2d 546 (2007). We review de novo
whether the defendant was denied a fair trial. People v Steele, 283 Mich. App. 472, 478; 769
NW2d 256 (2009). Because this issue is unpreserved, this Court’s review is for plain error
affecting substantial rights. Carines, 460 Mich. at 763-764.

         “The cumulative effect of several minor errors may warrant reversal even where
individual errors in the case would not warrant reversal.” People v Knapp, 244 Mich. App. 361,
388; 624 NW2d 227 (2001). The cumulative effect of the errors must have been seriously
prejudicial in order to conclude that the defendant was denied a fair trial. Id. Moreover, the
cumulative effect “must undermine the confidence in the reliability of the verdict before a new
trial is granted. Absent the establishment of errors, there can be no cumulative effect of errors
meriting reversal.” Dobek, 274 Mich. App. at 106 (citation omitted). As discussed throughout



                                                -17-
this opinion, each of defendant’s appellate arguments is devoid of merit. Because Manners has
failed to establish any errors, there can be no cumulative effect of errors requiring reversal.

       We affirm.

                                                          /s/ Peter D. O’Connell
                                                          /s/ Mark J. Cavanagh
                                                          /s/ Deborah A. Servitto




                                             -18-